Citation Nr: 0011635	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional left knee disability claimed as resulting from a 
December 1996 VA surgical procedure.

2.  Entitlement to service connection for post-traumatic 
vascular headaches and headaches secondary to service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from September 1967 to August 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana, which denied a claim 
of entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional left knee disability claimed as resulting from a 
December 1996 VA surgical procedure.  The RO also denied a 
request to reopen a claim for service connection for 
headaches, to include post-traumatic vascular headache.    

By a rating decision issued in October 1985, service 
connection for headaches was denied, on the basis that there 
was no evidence of a headache disorder in service, and no 
evidence of continuity following service.  By a rating 
decision issued in March 1994, service connection for 
headaches was again denied, on the same basis, without 
reference to the previous denial.  

In November 1996, the veteran submitted a claim for service 
connection for post-traumatic vascular headaches.  The RO 
informed the veteran in April 1997 that his claim for service 
connection for post-traumatic vascular headaches had not been 
previously considered and was being processed.  However, by a 
rating decision issued in February 1998, the RO informed the 
veteran that he had not submitted new and material evidence 
to reopen a claim for headaches, to include post-traumatic 
vascular headaches.  The veteran timely disagreed with that 
determination.  The RO issued a statement of the case, 
explaining that a claim for service connection for headaches 
had been denied in October 1985 and that the new evidence 
(diagnosis of post-traumatic vascular headaches) did not 
raise a reasonable possibility that the outcome of the claim 
would be changed.  In his August 1998 substantive appeal, the 
veteran argued that the new medical evidence of a 
relationship between his headache disorder and his service-
connected PTSD should change the outcome of his claim.  The 
RO then construed this statement in the substantive appeal as 
raising a new claim for service connection for a headache 
disorder as secondary to PTSD, and, in February 1999, again 
denied service connection for headaches.  

The Board notes that the RO provided the veteran 
contradictory information as to whether his November 1996 
claim for service connection for post-traumatic vascular 
headaches was a new claim or was a request to reopen a 
previously denied claim.  The contradictory determinations, 
and subsequent contradictory information and analysis 
regarding the evidence submitted since the October 1985 and 
March 1994 rating decisions, impaired the veteran's ability 
to determine what claim or claims the RO has accepted as 
submitted.  In order to provide the veteran with appropriate 
due process, the Board interprets the veteran's statements as 
a claim for service connection for post-traumatic vascular 
headaches or headaches secondary to service-connected post-
traumatic stress disorder (PTSD) and on the basis of the 
procedural history outlined above, will review the claim on a 
de novo basis.  


FINDINGS OF FACT

1.  The medical evidence establishes a plausible claim that 
the veteran incurred additional left knee disability as a 
result of a VA surgical procedure performed in December 1996.

2.  The medical evidence establishes that the veteran 
incurred post-traumatic headaches in service or as a result 
of head injury incurred in service, including in combat, or 
as secondary to or associated with service-connected PTSD.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for additional left knee disability 
claimed as resulting from a December 1996 VA surgical 
procedure is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran incurred a headache disorder, to include 
post-traumatic vascular headaches and headaches secondary to 
service-connected PTSD, in service.  38 U.S.C.A. §§ 1110, 
1154, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a December 1996 VA surgical 
procedure on his left knee resulted in additional left knee 
disability.  In particular, the veteran contends that, 
following surgery, he had constant left knee pain and 
swelling, and there was more locking or giving way of the 
knee than before surgery.  He contends that he is therefore 
entitled to benefits under 38 U.S.C.A. § 1151 for the 
increased severity of left knee disability subsequent to the 
December 1996 surgery.  

The veteran also contends that he has a headache disorder as 
a result of his service.  He contends that his current 
headaches are the result of head injury he sustained in 
service or are due to stress and anxiety associated with his 
service-connected PTSD.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Certain chronic 
diseases, if initially manifested to a degree of 10 percent 
or more within an applicable presumption period, may be 
presumed service-connected, but headaches are not so defined.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307.  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

38 U.S.C.A. § 1151 (West 1991) provides that, if a veteran 
incurs an injury, or an aggravation of an injury, as the 
result of VA medical or surgical treatment, and the injury or 
aggravation results in additional disability to the veteran, 
disability compensation is awarded in the same manner as if 
the disability were service-connected.

1.  Claim for Benefits under 38 U.S.C.A. § 1151

The regulation which implements the statutory benefits set 
out in 38 U.S.C.A. § 1151 provides, in pertinent part, that, 
in determining whether additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  The regulation further 
provides that compensation is not payable for "the 
continuance or natural progress" of disease or injury for 
which VA care was authorized.  38 C.F.R. § 3.358(b)(2) 
(1999).

Moreover, a determination that "additional disability" was 
caused by VA treatment requires evidence that any increase in 
disability is "not merely coincidental" with the treatment, 
but "actually the result" thereof, and the regulation 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation.  38 C.F.R. § 3.358(c)(1), (2).

The Board notes that the veteran is not required to show 
fault or negligence in VA medical treatment.  Brown v. 
Gardner, 513 U.S. 115 (1994).  Although section 1151 was 
recently modified to require that an injury from VA 
hospitalization or treatment be caused by carelessness, 
negligence, fault, or an unforeseeable event, before benefits 
may be awarded under section 1151, the new standard applies 
only to claims filed on or after October 1, 1997.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998); VAOPGCPREC 40-97 
(1997).  Since the veteran's appeal was pending prior to this 
date, it continues to be subject to review under the prior 
statutory language and interpretation, where that is more 
favorable to the veteran.  See Karnas v Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

Thus, to establish a well-grounded claim for benefits under 
38 U.S.C.A. § 1151, the veteran must provide, as to each 
claim under section 1151, competent evidence of the existence 
of two elements: (1) that he suffered an additional 
disability when his condition prior to and after the VA 
treatment alleged to have caused the additional disability 
are compared; and, (2) that the additional disability 
occurred as the result of the VA hospitalization or surgical 
treatment, irrespective of fault.

VA radiologic examination of the left knee conducted in 
September 1996 disclosed normal bony structures and no 
effusion or density abnormality.  MRI examination revealed a 
defect of the left medial meniscus, thought to be a 
nondisplaced tear.  

Treatment notes dated in October 1996 reflect that the 
veteran complained of constant pain, swelling, tenderness, 
and a feeling as if the knee was bending backwards.  
McMurray's sign was positive.  In early December, the veteran 
sought treatment for a right wrist injury, reporting that he 
had fallen.  The treatment note did not indicate why the 
veteran fell.  In mid-December 1996, the veteran underwent 
arthroscopic examination of the left knee and shaving of the 
cartilage.  

Treatment notes dated in January 1997 reflect that there was 
left knee effusion on radiologic examination.  In February 
1997, slow postoperative healing was noted.  Private physical 
therapy treatment notes dated in January 1997 reflect return 
of instability and "new symptoms" below the knee.  In May 
1997, an unloader brace was ordered for the left knee.  A 
July 1998 treatment note reflects that an additional surgical 
procedure to the left knee was planned in October 1998.  

Although there is no specific medical opinion of record which 
clearly states that the veteran had additional disability of 
the left knee following the December 1996 VA surgery, the 
medical evidence does reflect that effusion was present in 
the left knee on post-surgery radiologic examinations.  In 
contrast, the pre-surgery radiologic examinations of record 
do not reflect the presence of effusion in the left knee.  
The medical evidence describes "some" of the symptoms below 
the knee as "new."  Moreover, it is clear that the veteran 
was advised to use an unloader brace in 1997.  There is no 
evidence that he had ever used such a brace previously, nor 
is there evidence that he had been advised that further 
progression of his left knee disorder might require use of 
such a brace, prior to the 1996 surgery.  

The Board finds that the medical evidence as a whole implies 
that additional disability was present after December 1996 
and implies that a nexus between such additional disability 
and the VA surgical procedure is plausible.  As such, the 
medical evidence raises at least a plausible claim that the 
veteran had left knee disability following the December 1996 
VA surgery that was not present prior to the surgery.  
However, the evidence, although establishing that such a 
relationship is plausible, does not establish the likelihood 
of such a relationship, so as to warrant granting the claim.  
As a well-grounded claim has been presented, further 
development, as described in the REMAND portion of this 
decision, is required.

2.  Claim for Service Connection for Headaches

The medical evidence of record reflects that the veteran has 
sought VA treatment for complaints of headaches on numerous 
occasions.  The physician who treated the veteran in July 
1996 noted that the veteran provided a history of having 
sustained head injuries in service, including an injury from 
a rifle butt during combat.  The physician also noted the 
veteran's clear diagnosis of PTSD, indicating that at least 
some of the veteran's headaches appeared to be related to 
stress and associated with or secondary to his diagnosis of 
PTSD.  Other headaches, which sometimes could last as longs 
as 3 to 5 days, on average, seemed to be more difficult to 
treat.  The physician concluded that those headaches were 
post-traumatic vascular headaches.  

In March 1997, the veteran was cleared to participate in a 
pain clinic for his cluster headaches and pain at multiple 
sites.  Treatment notes in May through July 1998 reflect 
continued problems with headaches.  A July 1998 treatment 
note again reflects a diagnosis of post-traumatic headache 
syndrome.  

In this case, the veteran's service medical records are 
brief.  In fact, those records consist only of an induction 
examination, dated in January 1967, a separation examination, 
dated in August 1969, an immunization record, and the 
veteran's four-page DA-20, Enlistment Qualification Record.  
There is no indication that the veteran ever sought or 
received any medical care during his service.  However, the 
veteran has reported on several occasions that he was hit on 
the head during service, including during combat.  The 
veteran has been awarded a Combat Infantryman Badge.  

The Board finds that the veteran's report of sustaining a 
head injury during combat establishes that the injury 
occurred.  38 U.S.C.A. § 1154(b).  The medical evidence does 
not reflect history or findings of post-service head trauma. 
The Board also notes that the veteran's reported head 
injuries in service have been referenced or discussed by 
several VA physicians who have rendered diagnoses indicating 
that the veteran's current headache disorder is of post-
traumatic etiology.  

The medical recitation of the history of in-service head 
trauma, in light of the medical diagnosis of post-traumatic 
headaches, implies a medical nexus between the in-service 
head trauma and the current diagnosis of post-traumatic 
headaches. Because the reported in-service head injuries are 
the only injuries discussed by the medical care providers in 
relation to the veteran's headache disorder, and a diagnosis 
of post-traumatic headaches has been rendered, the Board 
finds that the veteran has submitted medical evidence of a 
nexus between the veteran's service and his current headache 
disorder.  Hodges v. West, 13 Vet. App. 287, 291 (2000).  The 
Board notes that Hodges, indicating that a medical opinion as 
to nexus may be deduced or implied from the medical evidence 
of record without a specific medical statement clearly 
setting forth the medical nexus relationship, was decided 
after the RO issued its rating decision in this case.  The 
veteran has established a well-grounded claim of entitlement 
to service connection for post-traumatic vascular headaches. 
There is no evidence against entitlement to service 
connection for this disorder.  Resolving any reasonable doubt 
in the veteran's favor, as required under 38 U.S.C.A. § 
5107(b), service connection for post-traumatic vascular 
headaches is warranted.

Moreover, the medical evidence establishes that at least some 
of the veteran's headaches, those due to stress, are 
secondary to or associated with his service-connected PTSD.  
Service connection must be granted for at least those 
headaches which are secondary to or associated with the 
veteran's PTSD, as the manifestations of headaches have not 
been evaluated in assigning the disability evaluation for 
PTSD.  38 C.F.R. §§ 3.310, 4.14.  


ORDER

The veteran's claim of entitlement to service connection for 
a headache disorder, to include post-traumatic vascular 
headaches and headaches secondary to service-connected PTSD, 
is granted, subject to laws and regulations governing 
effective dates of monetary awards.  

The veteran's claim for benefits under 38 U.S.C.A. § 1151 for 
additional left knee disability claimed as resulting from a 
December 1996 VA surgical procedure is well-grounded, and the 
appeal for benefits under  § 1151 is granted to this extent 
only.  


REMAND

With a well-grounded claim arises the statutory duty to 
assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board believes that further development of the 
veteran's claim under 38 U.S.C.A. § 1151, including medical 
examination of the veteran's left knee and a medical opinion 
as to whether the veteran incurred additional left knee 
disability following a December 1996 VA surgical procedure, 
is required.

Compensation is payable under 38 U.S.C.A. § 1151 for 
"additional disability" due to VA medical treatment, but 
compensation is not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which VA treatment was authorized.  Further medical 
clarification and opinion is required to determine whether 
the veteran has additional disability due to a December 1996 
VA surgical procedure to the left knee, or if the severity of 
current left knee disability is due solely to the natural 
progression of the left knee disease for which the VA care 
was sought.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any relevant private or VA medical 
treatment records not already in the 
claims file should be obtained and made 
of record, including at least, but not 
limited to, the treatment records from 
July 1998 to the present.

2.  The veteran should be scheduled for 
appropriate VA medical examination(s) to 
ascertain the nature and current severity 
of the veteran's left knee disability.  
It is imperative that the claims file be 
made available to the examiner(s) for 
review in connection with the 
examination(s), and all indicated special 
tests and studies should be accomplished.  
The examiner(s) should indicate: (a) what 
is the degree of medical probability that 
there was any increased or additional 
disability with respect to the veteran's 
left knee disability as a result of 
training, hospitalization, medical or 
surgical treatment, or examination at the 
VA in December 1996 and the likelihood 
that the current severity of left knee 
disability represents the natural 
progression of disability present prior 
to that surgical procedure; and (b) if 
the physician believes that increased or 
additional disability of the left knee 
resulted from training, hospitalization, 
medical or surgical treatment, or 
examination at the VA in December 1996, 
the physician is respectfully asked to 
quantify and identify the increment of 
increased or additional disability.  A 
detailed rationale for all opinions 
expressed is required.

3.  After completion of the above, the RO 
should review the veteran's claims on a 
de novo basis.  If the claim remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case.  After affording them an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
clarify the medical evidence.  The Board intimates no 
opinions as to the eventual determinations to be made in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



